UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13817 Boots & Coots, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 11-2908692 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 7908 N. Sam Houston Parkway W., 5th Floor Houston, Texas (Address of principal executive offices, including zip code) (281) 931-8884 (Registrant’s Telephone Number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock - $.00001 par value NYSE Amex Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x. The aggregate market value of common stock held by non-affiliates as of June 30, 2009 was $107,587,000. As of April 20, 2010, there were outstanding 81,830,663 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE None EXPLANATORY NOTE On March 3, 2010, Boots & Coots, Inc. (the “Company”) filed its Annual Report on Form 10-K for the year ended December 31, 2009 with the U.S. Securities and Exchange Commission, or SEC. In that report, the Company indicated that it would file the information required by Part III of Form 10-K on or before April 30, 2010. Accordingly, the Company is amending its Annual Report on Form 10-K to provide such information. Except as set forth in this amendment, the Company is not amending or updating any information contained within its Annual Report on Form 10-K for the fiscal year ended December 31, 2009. PART III ITEM10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The following table lists the name, age, and office of each of our directors and executive officers.There are no family relationships between any director and any other director or executive officer. Name Age Position Douglas E. Swanson 71 Chairman of the Board Jerry L. Winchester 51 President, Chief Executive Officer and Director Cary Baetz 45 Chief Financial Officer Dewitt H. Edwards 51 Chief Operating Officer W. Richard Anderson (1)(2) 56 Director E. J. DiPaolo (2)(3) 57 Director Robert S. Herlin (1)(2) 55 Director K. Kirk Krist (1)(3) 51 Director Robert G. Croyle (1)(3) 67 Director (1) Member of the Compensation Committee (2) Member of the Audit Committee (3) Member of the Nominating & Corporate Governance Committee Biographies of Directors and Executive Officers Douglas E. Swanson has served as a Class III Director since March 2006.Mr. Swanson serves as a Class III Director for a term that will expire on the date of our annual meeting of stockholders in 2012.Mr. Swanson was elected Chairman of the board by our board of directors on November 6, 2006.Mr. Swanson was appointed as President and Chief Executive Officer of Oil States International, Inc. in January 2000.He resigned his position as President of Oil States in May 2006, and he resigned his position as Chief Executive Officer of Oil States in April 2007.Oil States International, Inc., a diversified oilfield services company, is a leading manufacturer of products for deepwater production facilities and subsea pipelines, and is a leading supplier of a broad range of services to the oil and gas industry, including production-related rental tools, work force accommodations and logistics, oil country tubular goods distribution and land drilling services. Mr. Swanson remains a director of Oil States.Prior to joining Oil States, Mr. Swanson served as President and Chief Executive Officer of Cliffs Drilling Company, a contract drilling company, from January 1992 to August 1999. He holds a bachelor’s degree from Cornell College and is a Certified Public Accountant.Mr. Swanson is a director for Flint Energy Services, LTD, a Canadian integrated midstream oil and gas production services provider. 3 Mr. Swanson’s extensive background in the oil and natural gas industry, particularly in the oilfield services industry, provides our board with a valuable historical perspective on our industry. Our Nominating & Corporate Governance Committee also believes that Mr. Swanson’s significant executive management experience in the oilfield services industry suits him for the role of Chairman of our board Jerry Winchester has served as our President and a Class II Director since 1998.From 1998 until May 30, 2008, Mr. Winchester served as our Chief Operating Officer. In July 2002 he assumed the position of Chief Executive Officer.Mr. Winchester serves as a Class II Director for a term that will expire on the date of our annual meeting of stockholders scheduled in 2011.Prior to joining us in 1998, Mr. Winchester was employed by Halliburton Energy Services since 1981 in positions of increasing responsibility, most recently as Global Manager – Well Control, Coil Tubing and Special Services.He received his B.S. in Engineering Technology from Oklahoma State University in 1982 and is an active member of the Society of Petroleum Engineers and the International Association of Drilling Contractors. Our Nominating & Corporate Governance Committee believes that Mr. Winchester’s role as the Company’s Chief Executive Officer provides ourboard with valuable insight into the Company’s business operations and strategy, and his many years of experience in our industry brings a strong oil and gas operational and executive management background to our board of directors. Cary Baetz was appointed as our Chief Financial Officer on August 1, 2008.From 2005 to 2008, Mr. Baetz, served as Vice President of Finance, Treasurer, and Assistant Secretary of Chaparral Steel Company (“Chaparral”), one of the largest suppliers of structural steel products in North America, where he was responsible for strategic planning, treasury, investor and public relations, and risk management. Prior to joining Chaparral, Mr. Baetz had been employed since 1996 with Chaparral’s parent company, Texas Industries Inc., a supplier of heavy construction materials. From 2002 to 2005, he served as Director of Corporate Finance of Texas Industries Inc. and was responsible for banking, investment banking and rating agency relationships, as well as overseeing credit, and developing and monitoring financial strategy. From 1993 to 1996, Mr. Baetz served as Relationship Manager and Assistant Vice President for Wells Fargo Bank. Dewitt H. Edwards has served as Chief Operating Officer since June 1, 2008.From June 2006 to June 2008, Mr. Edwards served as Executive Vice President, and from April 2005 to June 2006, Mr. Edwards served as Senior Vice President—Finance and Principal Financial Officer.His primary responsibilities include the delivery of our services and the business development and geographic management of our domestic businesses.Prior to his employment, Mr. Edwards served as a consultant to the Company from May 2002 to April 2005.In that capacity, he had been engaged to work on initiatives to refinance our debt and improve our overall capital structure and liquidity. Prior to that time, Mr. Edwards had been employed by us as Executive Vice President since September 1998. Before joining us, Mr. Edwards had been employed by Halliburton Energy Services for 19 years where he served in positions of increasing authority, including Mid-Continent area manager and North America resource manager. W. Richard Anderson has served as a Class I Director since August 1999. Mr. Anderson also serves as chairman of the Audit Committee and is a member of the Compensation Committee. Mr. Anderson serves as a Class I Director for a term that will expire on the date of the annual meeting of stockholders scheduled for calendar year 2010.He is currently the Chief Financial Officer for Eurasia Drilling Company Limited—the largest land drilling company in Russia.Prior to May 2007, Mr. Anderson was the President, Chief Executive Officer and a director of Prime Natural Resources, a closely–held exploration and production company. Prior to his employment at Prime in January 1999, he was employed by Hein & Associates LLP, a certified public accounting firm, where he served as a partner from 1989 to January 1995 and as a managing partner from January 1995 until October 1998.Mr. Anderson also serves on the boards of directors of Transocean Ltd. and Vanguard Natural Resources, LLC. 4 Our Nominating & Corporate Governance Committee believes that Mr. Anderson brings a strong financial, accounting and executive management background to our board, as well as experience in the international side of the oilfield services business. E. J. DiPaolo served as a director from May 1999 to December 4, 2002 then was reappointed on September 30, 2003.Mr. DiPaolo serves as a Class II Director for a term that will expire on the date of our annual meeting of stockholders in 2011.Mr. DiPaolo also serves on the Audit and Nominating & Corporate Governance Committees.Since August of 2003, Mr. DiPaolo has provided consulting services to Growth Capital Partners, L.P., a company engaged in investments and merchant banking.Mr. DiPaolo was the Senior Vice President, Global Business Development of Halliburton Energy Services, having had responsibility for all worldwide business development activities until his retirement in 2002. Mr. DiPaolo was employed at Halliburton Energy Services from 1976 until his retirement in progressive positions of responsibility.Mr. DiPaolo also serves on the boards of directors of Superior Well Services, Inc., Evolution Petroleum Corporation, Willbros Group, Inc., and various privately held companies. Our Nominating & Corporate Governance Committee believes that Mr. DiPaolo’s financial experience and background in corporate development provide our board with valuable strategic insight in the oilfield services business and the oil and gas exploration and production industry. Robert S. Herlin was appointed a Class I Director on September 30, 2003.Mr. Herlin serves on the Audit Committee and chairs the Compensation Committee.Mr. Herlin serves as a Class I Director for a term that will expire on the date of the annual meeting of stockholders scheduled for calendar year 2010.Since 2003, Mr. Herlin has served as the President, CEO and a Director of Evolution Petroleum Corporation, a public company involved in the acquisition and redevelopment of oil and gas properties.Mr. Herlin was elected Chairman of the Board of Directors of Evolution in January, 2009. Since 2003, Mr. Herlin has served as a partner with Tatum Partners, a service company that provides principal executive and accounting officers to clients on a contract basis.Prior to his employment at Evolution Petroleum Corporation, Mr. Herlin was CFO of Intercontinental Tower Corporation, a wireless telecom infrastructure operation in South America from 2000 to 2003.Mr. Herlin earned his MBA from Harvard and engineering degrees from Rice University. Mr. Herlin’s financial and executive management experience in the upstream oil and gas industry provides our board with an important client-side perspective on our business and operations. K. Kirk Krist has served as a Class III Director since our acquisition of IWC Services on July 29, 1997.Mr. Krist serves on the Compensation and Nominating & Corporate Governance Committees. Mr. Krist’s term as a Class III Director will expire on the date of our annual meeting of stockholders in 2012.Mr. Krist served as Chairman of the Board from December 2002 to December 2006.Mr. Krist is a graduate of the University of Texas with a B.B.A. in Business.He has been a self-employed oil and natural gas investor and venture capitalist since 1982. Our Nominating & Corporate Governance Committee believes that Mr. Krist’s prior experience as Chairman of our board and his extensive background in venture capital and as an investor in the energy industry provides our board with an important historical background and an investment strategy perspective. Robert G. Croyle became a Class I Director on January 1, 2007.He chairs the Nominating & Corporate Governance Committee and serves on the Compensation Committee.Mr. Croyle’s term as a Class I Director will expire on the date of the annual meeting of stockholders scheduled for calendar year 2010.From 2002 until December 31, 2006, when he retired, Mr. Croyle served as Vice Chairman and Chief Administrative Officer of Rowan Companies, Inc., a major international offshore and land drilling contractor traded on the New York Stock Exchange. Mr. Croyle held various positions with Rowan Companies, Inc. beginning in 1973, and was elected as a director of Rowan in 1998. From 1993 to 2002, he served as Executive Vice President with management responsibility for Rowan’s aviation and manufacturing divisions. Mr. Croyle is a director of Rowan Companies, Inc. and Magellan Midstream Partners, L.P 5 Our Nominating & Corporate Governance Committee considers Mr. Croyle’s experience as an executive in the domestic and international drilling business provides our board with a strong background in the international drilling industry. COMMITTEES AND BOARD MEETINGS As permitted by our bylaws, our board of directors has designated from its members a Nominating & Corporate Governance Committee, a Compensation Committee and an Audit Committee. During 2009, the board of directors held four (4) regular meetings and four (4) special meetings. Each of our directors attended at least 75% of the board meetings held during 2009.We also encourage our board members to attend the annual meeting of stockholders.All seven members of our board of directors attended last year’s annual meeting of stockholders. Nominating & Corporate Governance Committee The Nominating & Corporate Governance Committee is comprised of two (2) or more directors appointed from time to time by, and serving at the discretion of, the board of directors.Messrs. Krist, DiPaolo and Croyle are the members of the Nominating & Corporate Governance Committee and Mr. Croyle is the chairman of the committee.Our board of directors has determined that all members of the Nominating & Corporate Governance Committee who currently serve are independent pursuant to the NYSE Amex rules and in accordance with our Nominating & Corporate Governance Committee charter.Our Nominating & Corporate Governance Committee is comprised to, among other things, identify and select qualified candidates for election to our board.A copy of the charter adopted for the Nominating & Corporate Governance Committee is available under the ‘Investor Relations’ link of our website www.boots-coots.com. Nomination Process The Nominating & Corporate Governance Committee identifies nominees to the board according to the criteria outlined below, and the board ultimately selects nominees based upon the same criteria.The Nominating & Corporate Governance Committee considers the following criteria in recommending the nomination of individuals for re-election to our board: • Record of past attendance at board of directors and committee meetings. • Ability to contribute to a positive, focused atmosphere in the board room. • Absence of any cause for removal from the board of directors. • Past contributions in service on the board of directors. In addition, all nominees for re-election must evidence a desire and willingness to attend future board of directors and committee meetings.The decisions regarding whether to recommend the nomination of a director for re-election is within the discretion of the Nominating & Corporate Governance Committee. The Nominating & Corporate Governance Committee considers the following criteria in recommending new nominees to the board of directors and its committees from time to time: • Expertise and perspective needed to govern the business and strengthen and support executive management – for example: strong financial expertise, knowledge of international operations, or knowledge of the oil field services and petroleum industries. • Sound business judgment and a sufficiently broad perspective to make meaningful contributions to the board. 6 • Interest and enthusiasm in us and a commitment to become involved in our future. • The time and energy to meet board commitments. • Constructive participation in discussions, with the capacity to quickly understand and evaluate complex and diverse issues. • Dedication to the highest ethical standards. • Supportive of management, but independent, objective, and willing to question and challenge both openly and in private exchanges. • Willingness to anticipate and explore opportunities. All decisions regarding whether to recommend the nomination of an individual for election to the board of directors is within the sole discretion of the Nominating & Corporate Governance Committee. All new nominees and directors considered for re-election are evaluated without regard to race, sex, age, religion, or physical disability. Board Diversity Our board of directors does not have a formal written policy with regard to the consideration of diversity in identifying director nominees. Our Nominating & Corporate Governance Committee charter, however, requires the committee to review the composition of the board as a whole, and the committee may recommend measures to be taken so that our board not only contains the required number of independent directors, but also reflects the balance of knowledge, experience, skills, expertise, integrity, analytical ability and diversity as a whole that the committee deems appropriate. This review includes an assessment as to our board’s current and anticipated need for directors with specific qualities, skills, experience or backgrounds; the availability of highly qualified candidates; committee workloads and membership needs; and anticipated director retirements. Stockholder Nominees The Nominating & Corporate Governance Committee will also consider director nominees of stockholders, provided that such recommendations are made in writing to the attention of our Corporate Secretary and received not less than 120days in advance of our annual stockholder meeting. A stockholder must include the following information with each recommendation for a director nominee: • the name and address of the stockholder and evidence of the person’s ownership of our stock, including the number of shares owned and the length of time of ownership; • whether the stockholder intends to appear in person or by proxy at our annual stockholders’ meeting to make the nomination; • a description of all arrangements or understandings between the stockholder and the nominee and any other person or persons (naming such person or persons) pursuant to which the nomination is made; and • the name of the candidate, the candidate’s résumé or a listing of his or her qualifications to be a member of our board and the person’s consent to be named as a director if selected and nominated by our board. The Nominating & Corporate Governance Committee met two (2) times in 2009. 7 Compensation Committee Our Compensation Committee is comprised of one (1) or more directors appointed from time to time by, and serving at the discretion of, the board of directors.Messrs. Anderson, Croyle, Herlin and Krist are the members of the Compensation Committee, and Mr. Herlin is the chairman of the committee. Our board of directors has determined that all members of the Compensation Committee who currently serve are independent pursuant to the NYSE Amex rules and in accordance with our Compensation Committee charter. The Compensation Committee administers our equity compensation plans, and in this capacity makes all option grants or other awards to employees, including executive officers, under the plans, and makes recommendations to the board of directors for equity awards to our directors.In addition, the Compensation Committee is responsible for making recommendations to the board of directors with respect to the compensation of our Chief Executive Officer and our other executive officers and for establishing compensation and employee benefit policies. The Compensation Committee may form subcommittees for any purpose that the Compensation Committee deems appropriate and may delegate to such subcommittees such power and authority as the Compensation Committee deems appropriate; provided, however, that the Compensation Committee may not delegate to a subcommittee any power or authority that is required by any law, regulation, or any NYSE Amex rule, to be exercised by the Compensation Committee as a whole. A copy of the charter adopted for the Compensation Committee is available under the ‘Investor Relations’ link at our website www.boots-coots.com.The Compensation Committee met two (2) times during 2009. Audit Committee Our Audit Committee is comprised of three (3) or more directors appointed from time to time by, and serving at the discretion of, the board of directors.Messrs. DiPaolo, Herlin and Anderson are the members of the Audit Committee and Mr. Anderson is the chairman of the committee.Our board has determined that all members of our Audit Committee are financially literate within the meaning of the SEC rules and under the current listing standards of the NYSE Amex.Our board also has determined that each of the Audit Committee members is independent, in accordance with the audit committee requirements of Section 803 of the NYSEAmex rules, the rules of the SEC and in accordance with our Audit Committee charter. Further, our board has determined that Messrs. Anderson and Herlin are financial experts under the NYSE Amex rules, the rules of the SEC and in accordance with our Audit Committee charter.The Audit Committee reviews our financial reporting processes, system of internal controls, and the audit process for monitoring compliance with laws and regulations.In addition, the Audit Committee reviews, with our auditors, the scope of the audit procedures to be applied in the conduct of the annual audit, as well as the results of that audit.A copy of the charter adopted for the Audit Committee is available under the ‘Investor Relations’ link at our website www.boots-coots.com.The Audit Committee met four (4) times during 2009. Compensation Committee Interlocks and Insider Participation RobertS.Herlin, W.RichardAnderson, andE.J.DiPaolo served on our Compensation Committee until July 16, 2009, when Robert G. Croyle and K. Kirk Krist joined the Compensation Committee and Mr. DiPaolo left the committee.There were no Compensation Committee interlocks or insider (employee) participation during 2009. CORPORATE GOVERNANCE Director Independence Our board’s determination of independence must be consistent with all applicable requirements of the NYSE Amex, the SEC, and any other applicable legal requirements. Our board may adopt specific standards or guidelines for independence in its discretion from time to time, consistent with those requirements.The standards applied by our board in affirmatively determining whether a director is “independent” in compliance with the listing standards of the NYSE Amex generally provide that a director is not independent if: 1. the director is, or during the past three years was, employed by us, other than prior employment as an interim executive officer (provided the interim employment did not last longer than one year); 8 2.the director accepted or has an immediate family member who accepted any compensation from us in excess of $120,000 during any period of twelve consecutive months within the three years preceding the determination of independence, other than the following: (a) compensation for board or board committee service, (b) compensation paid to an immediate family member who is an employee (other than an executive officer) of the Company, (c) compensation received for former service as an interim executive officer (provided the interim employment did not last longer than one year), or (d) benefits under a tax-qualified retirement plan, or non-discretionary compensation; 3.the director is an immediate family member of an individual who is, or at any time during the past three years was, employed by us as an executive officer; 4.the director is, or has an immediate family member who is, a partner in, or a controlling shareholder or an executive officer of, any organization to which we made, or from which we received, payments (other than those arising solely from investments in our securities or payments under non-discretionary charitable contribution matching programs) that exceed 5% of the organization’s consolidated gross revenues for that year, or $200,000, whichever is more, in any of the most recent three fiscal years; 5.the director is, or has an immediate family member who is, employed as an executive officer of another entity where at any time during the most recent three fiscal years any of our executive officers serve on the compensation committee of such other entity; or 6.the director is, or has an immediate family member who is, a current partner of our outside auditor, or was a partner or employee of our outside auditor who worked on our audit at any time during any of the past three years. In addition to these objective standards, our board has adopted a general standard, also in compliance with the NYSE Amex rules, to the effect that no director qualifies as “independent” unless our board affirmatively determines that the director does not have a relationship that would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. Our board exercises appropriate discretion in identifying and evaluating any relationships directors may have with us or with parties that conduct business with us. Our board has determined that Douglas E. Swanson, W. Richard Anderson, Robert S. Herlin, Robert G. Croyle, K. Kirk Krist and E. J. “Jed” DiPaolo are “independent directors” under our corporate governance guidelines and under NYSE Amex rules and federal law. Code of Business Conduct and Ethics We have adopted a Code of Business Conduct and Ethics that covers all employees, directors, and officers, and that relates to the honest and ethical conduct in all business dealings, full, fair, accurate, timely and understandable disclosures in all reports filed by us with, or submitted to, the SEC and in other public communications, compliance with applicable governmental rules and regulations, and avoidance of conflicts of interest.The Code of Business Conduct and Ethics is available under the ‘Investor Relations’ link at our website.Copies of the Code of Business Conduct and Ethics may also be obtained upon written request of our Corporate Secretary at our principal executive office address. Security Holder Communications Security holder communications intended for the board of directors or for particular directors (other than stockholder proposals submitted pursuant to Exchange Act Rule 14a-8 and communications made in connection with such proposals) may be sent in care of:Corporate Secretary, Boots & Coots International Well Control, Inc., 7908 N. Sam Houston Parkway West, 5thFloor, Houston, Texas 77064. The Corporate Secretary will forward all such communications to the board of directors or to particular directors as directed without screening such communications. 9 Risk Oversight While it is principally the job of management to assess and manage our risk, our board of directors and our Audit Committee oversee the Company’s enterprise risk management. A number of board and Audit Committee processes support our risk management effort, such as discussions regarding the guidelines and policies by which risk assessment and management is undertaken, and the evaluation of management reports on risk assessment and management.Our Board interfaces regularly with management and receives periodic reports that include updates on operational, financial, legal and risk management matters.The Audit Committee assists the Board in oversight of the integrity of the Company’s financial statements and our compliance with legal and regulatory requirements, including those related to the health, safety and environmental performance of the Company.The Audit Committee also reviews and assesses the performance of our internal audit function and its independent auditors.The Board receives regular reports from the Audit Committee. Compensation Risk Our Compensation Committee has reviewed our employee compensation programs and overall compensation structure in an effort to ensure that they do not create any risks that are reasonably likely to have a material adverse effect on the Company. There are several design features of our short- and long-term incentive plans for all employees that reduce the likelihood of excessive risk-taking: the program design provides a balanced mix of cash and equity and short-and long-term incentives; the maximum payout pursuant to our annual cash incentives are subject to reasonable maximum limits; and all of our employees participate in the same short- and long-term incentive plans. Based on its most recent review of our employee compensation programs, our Compensation Committee does not believe that there is a reasonable likelihood that the Company's compensation programs and policies will have a material adverse effect on the Company. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities and Exchange Act of 1934 requires our officers and directors to file reports of ownership and changes in ownership of our common stock with the U.S. Securities and Exchange Commission and the NYSE Amex.Based upon a review of the Forms 3, 4, and 5 presented to us, we believe that all reports were filed on a timely basis. ITEM11.EXECUTIVE COMPENSATION Compensation Discussion and Analysis The following discussion of executive compensation contains descriptions of various employment-related agreements and employee benefit plans. These descriptions are qualified in their entirety by reference to the full text of the referenced agreements and plans, which have been included as exhibits to our periodic reports on Forms 10-K, 10-Q and 8-K filed with the U.S. Securities and Exchange Commission. Introduction 10 The following discussion provides an overview of the Compensation Committee of our board of directors, the background and objectives of our compensation programs for our executive management, and the material elements of the compensation of each of the executive officers identified in the following table, which we refer to as our “named executive officers”: Named Executive Officer Title Jerry Winchester President and Chief Executive Officer (our principal executive officer) Cary Baetz Chief Financial Officer (our principal financial officer) Dewitt Edwards Chief Operating Officer Overview of the compensation committee The Compensation Committee of our board of directors is comprised entirely of independent directors in accordance with Section 803 of the rules governing listed companies on the NYSE Amex. Until July 16, 2009, our Compensation Committee had three members: E. J.DiPaolo, RobertS.Herlin and W.RichardAnderson. Effective July 16, 2009, Robert G. Croyle and K. Kirk Krist joined the Compensation Committee and Mr. DiPaolo left the committee. The primary duties and responsibilities of our Compensation Committee are to establish and implement our compensation policies and programs for our executive management and employees, including compensation provided to the named executive officers. Our Compensation Committee has the authority to engage the services of outside advisors, experts and others to assist it and has done so from time to time. The Compensation Committee works with our Secretary of the board of directors to establish an agenda for each meeting of the Compensation Committee.Our Chief Executive Officer, general counsel and other members of our management and outside advisors may be invited to attend all or a portion of a Compensation Committee meeting depending on the nature of the matters to be discussed. Only members of the Compensation Committee vote on items before the Compensation Committee; however, the Compensation Committee and board of directors often solicit the views of the Chief Executive Officer on compensation matters, including as they relate to the compensation of other executives, including the other named executive officers. Objectives of our compensation program Our success depends on the continued contributions of our executive management and other key employees. Our compensation program is intended to attract, motivate and retain experienced and qualified personnel by providing compensation that is competitive in relation to our peers while recognizing overall business results and individual merit, and which supports the attainment of our strategic objectives by tying the interests of management and employees to those of our stockholders through the use of performance-based cash incentives and equity-based compensation. Design of our compensation program Our compensation program for executive management, including the named executive officers, is designed to: • provide compensation that is reasonably competitive with our compensation peer group; • balance short-term and long-term goals through the use of annual cash incentives and grants of long-term equity incentives; and • deliver a mix of fixed and at-risk compensation that directly relates to increasing stockholder value and our overall performance. 11 Each element of compensation is reviewed annually and considered with the other elements of compensation to ensure that it is consistent with the goals and objectives of both that particular element of compensation and our overall compensation program. In designing the compensation program and in determining senior management compensation, including the compensation of the named executive officers, we also consider the following: • the competitive challenges affecting our ability to attract and retain strong management; • our operating and financial performance compared with targeted goals; • each individual’s contributions to our overall results; and • our size and performance relative to companies in our compensation peer group; and our available resources. In establishing compensation, we utilize compensation data (“Survey Data”) regarding the practices of other companies, including our compensation peer group.We utilized Survey Data prepared by Longnecker & Associates to establish and evaluate compensation for our named executive officers in 2009 and 2010.Longnecker & Associates provides no other services to us and is otherwise independent.We utilize Survey Data to ensure that our compensation programs are competitive with our compensation peer group. The Survey Data is a compilation of compensation and other data based upon the compensation consultants’ review of our compensation peer group and other companies that participate in industry surveys. The Compensation Committee receives data on total compensation for named executive officers, which incorporates all three components of base pay, short-term incentive pay and long-term stock-based compensation.The Compensation Committee also compares the total compensation of each named executive officer to other members of management, taking into consideration responsibilities, expertise, qualifications, past performance and expectations.Named executive officer compensation is not based upon a multiple or range of specified employee compensation.Total compensation to named executive officers is allocated across components of base pay, short-term incentive pay, and long-term stock-based compensation.The intent of the Compensation Committee is to weight compensation for executive management more towards annual incentive pay and long-term compensation in comparison to other employees in order to better align executive pay with corporate goals and shareholder interests. In developing our compensation structure, we review the compensation and benefit practices, as well as levels of pay, of a compensation peer group of companies drawn from oil field service companies of comparable size. We periodically review, evaluate and update our compensation peer group. For the compensation structure developed for 2009, our compensation peer group consisted of the following companies: ■
